NOT DESIGNATED FOR PUBLICATION

                                        No. 122,623

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS


                                    JULIO XAN SAQUIC,
                                        Appellant,

                                             v.

                                    STATE OF KANSAS,
                                        Appellee.


                               MEMORANDUM OPINION

       Appeal from Seward District Court; LINDA P. GILMORE, judge. Opinion filed June
4, 2021. Affirmed.


       James C. Dodge, of Sharp McQueen P.A., of Liberal, for appellant.


       Russell Hasenbank, county attorney, and Derek Schmidt, attorney general, for
appellee.


Before GARDNER, P.J., GREEN and BUSER, JJ.


       PER CURIAM: A jury found Julio Xan Saquic guilty of, among other things,
involuntary manslaughter while driving under the influence of alcohol when Saquic ran
over and killed Jose Ramos. After Saquic's conviction was affirmed on appeal, he moved
under K.S.A. 60-1507, alleging ineffective assistance of trial counsel. He argues that his
counsel was ineffective for failing to request a jury instruction on causation. That is, what

                                              1
was the proximate cause of Ramos' death? Because Saquic fails to show that he was
prejudiced by his counsel's deficient performance in failing to request this causation
instruction, we affirm the trial court's denial of his K.S.A. 60-1507 motion.


Factual and Procedural Background


       This court previously described the facts of this case in State v. Saquic, No.
116,030, 2017 WL 5616934 (Kan. App. 2017) (unpublished opinion). The following
paragraphs outline an abbreviated version of the facts relevant to Saquic's present motion.


       In January 2015, the State charged Saquic with involuntary manslaughter while
driving under the influence of alcohol or drugs, in violation of K.S.A. 2014 Supp. 21-
5405(a)(3); failure to stop and remain at the scene of an accident resulting in death, in
violation of K.S.A. 2014 Supp. 8-1602(a), (b)(4); driving without a driver's license, in
violation of K.S.A. 2014 Supp. 8-235; and driving under the influence of alcohol or
drugs, in violation of K.S.A. 2014 Supp. 8-1567(a)(3).


       Dr. Hubert Peterson performed the autopsy on Ramos. The police told Dr.
Peterson that Ramos was lying in the street when he was struck. Blood tests obtained
from Ramos' body showed that he had a blood alcohol content between .333 and .414
when he died. Dr. Peterson testified that if Ramos was lying in the road, it would be
consistent with someone passing out from alcohol poisoning.


       Also, Dr. Peterson noted that Ramos had experienced some bleeding from his
brain. Although Dr. Peterson testified that the bleeding could have been caused by Ramos
hitting his head on the pavement when he passed out, Dr. Peterson believed this was
unlikely. Dr. Peterson was unable to confirm if Ramos was standing or lying down when



                                              2
the car struck him. Moreover, Dr. Peterson could not rule out that Ramos may have died
of alcohol poisoning. Ramos' drug screen was also positive for cocaine.


       Dr. Peterson, however, determined that the cause of death of Ramos was due to a
combination of massive injuries, which were predominately located in his left chest
region. And Dr. Peterson further opined that Ramos' injuries were consistent with being
run over by a car.


       Officer Mark West of the Liberal Police Department testified that acceleration
marks were on the road leading up to and beyond Ramos' body. Detective Jason Ott
testified that damage to the license plate on Saquic's car was not consistent with Ramos
lying down when he was struck by the car. Officer Nancy Baez, however, testified that
she believed Ramos was on the street before he was struck by the car.


       Saquic's trial counsel's strategy was to place doubt as to whether Ramos was killed
after being struck by Saquic's car. Nothing in the record shows that Saquic disagreed with
his counsel's strategy. During the jury instruction conference, defense counsel did not ask
the trial court for an instruction on causation.


       A jury found Saquic guilty of all four counts. The trial court dismissed the
conviction for driving under the influence. The trial court dismissed this conviction
because it was multiplicitous with Saquic's involuntary manslaughter conviction.


       Saquic timely appealed his conviction. He argued that the trial court committed
clear error when it failed to give jury instructions on causation and on driving under the
influence as a lesser included offense of involuntary manslaughter while driving under
the influence. Saquic also challenged the sufficiency of the evidence for his convictions
for involuntary manslaughter while driving under the influence of alcohol and failing to

                                               3
stop and remain at the scene of an accident resulting in death. This court affirmed the trial
court, finding no error. 2017 WL 5616934, at *1.


       Then, Saquic moved pro se under K.S.A. 60-1507. After a preliminary hearing, the
trial court ruled that defense counsel's performance was deficient but Saquic was not
prejudiced by the deficiency. The trial court denied Saquic's motion.


       Saquic timely appeals.


Was Trial Counsel Ineffective for Failing to Request a Jury Instruction on Causation?


       Saquic argues that he was prejudiced by his trial counsel's failure to request a
causation jury instruction. He argues that the jury may have reached a different
conclusion if instructed to consider the proximate cause of the victim's death. On the
other hand, the State contends that the jury would have reached the same outcome if an
instruction on causation had been given to the jury.


       A trial court has three options when handling a K.S.A. 60-1507 motion:


       "'(1) The court may determine that the motion, files, and case records conclusively show
       the prisoner is entitled to no relief and deny the motion summarily; (2) the court may
       determine from the motion, files, and records that a potentially substantial issue exists, in
       which case a preliminary hearing may be held. If the court then determines there is no
       substantial issue, the court may deny the motion; or (3) the court may determine from the
       motion, files, records, or preliminary hearing that a substantial issue is presented
       requiring a full hearing.' [Citations omitted.]" White v. State, 308 Kan. 491, 504, 421 P.3d
       718 (2018).


       The standard of review depends upon which of these options a trial court used.
White, 308 Kan. at 504.
                                                     4
       If the trial court holds a preliminary hearing where it admits limited evidence and
considers arguments of counsel, the appellate court must give deference to any factual
findings made by the trial court and apply a findings of fact and conclusions of law
standard of review to determine whether the findings are supported by substantial
competent evidence and whether those findings are sufficient to support its conclusions
of law. Bellamy v. State, 285 Kan. 346, 354, 172 P.3d 10 (2007). The appellate court,
however, has unlimited review over the trial court's conclusions of law and its decision to
grant or deny the K.S.A. 60-1507 motion. White, 308 Kan. at 504.


       When the trial court summarily denies a K.S.A. 60-1507 motion based on only the
motions, files, and records after a preliminary hearing, the appellate court is in just as
good a position as the trial court to consider the merits. Thus, the standard of review is de
novo. Grossman v. State, 300 Kan. 1058, 1061, 337 P.3d 687 (2014).


       After a full evidentiary hearing on a K.S.A. 60-1507 motion, the district court
must issue findings of fact and conclusions of law concerning all issues presented.
Supreme Court Rule 183(j) (2021 Kan. S. Ct. R. 239). An appellate court reviews the
court's findings of fact to determine whether they are supported by substantial competent
evidence and are sufficient to support the court's conclusions of law. Appellate review of
the district court's ultimate conclusions of law is de novo. State v. Adams, 297 Kan. 665,
669, 304 P.3d 311 (2013).


       To be entitled to relief under K.S.A. 60-1507, the movant must establish by a
preponderance of the evidence either: (1) "the judgment was rendered without
jurisdiction"; (2) "the sentence imposed was not authorized by law or is otherwise open to
collateral attack"; or (3) "there has been such a denial or infringement of the
constitutional rights of the prisoner as to render the judgment vulnerable to collateral

                                              5
attack." K.S.A. 60-1507(b) (grounds for relief); Supreme Court Rule 183(g) (2021 Kan.
S. Ct. R. 239) (preponderance burden).


       The Sixth Amendment to the United States Constitution guarantees that "[i]n all
criminal prosecutions, the accused shall enjoy the right . . . to have the Assistance of
Counsel for his defence." This guarantee includes the right to more than the mere
presence of counsel but also the effective assistance of counsel. The purpose of the
effective assistance guarantee '"is simply to ensure that criminal defendants receive a fair
trial."' State v. Galaviz, 296 Kan. 168, 174, 291 P.3d 62 (2012) (quoting Strickland v.
Washington, 466 U.S. 668, 689, 104 S. Ct. 2052, 80 L. Ed. 2d 674, reh. denied 467 U.S.
1267 [1984]).


                "To prevail on a claim of ineffective assistance of trial counsel, a criminal
       defendant must establish (1) that the performance of defense counsel was deficient under
       the totality of the circumstances, and (2) prejudice, i.e., that there is a reasonable
       probability the jury would have reached a different result absent the deficient
       performance. Sola-Morales v. State, 300 Kan. 875, 882, 335 P.3d 1162 (2014) (relying on
       Strickland, [466 U.S. at 687])." State v. Salary, 309 Kan. 479, 483, 437 P.3d 953 (2019).


A reasonable probability means a probability sufficient to undermine confidence in the
outcome. State v. Sprague, 303 Kan. 418, 426, 362 P.3d 828 (2015).


       The trial court here held that trial counsel's failure to request a causation
instruction was deficient performance. The State concedes that Saquic has established the
first prong of his ineffective assistance of counsel claim. Thus, because the deficiency
prong has been met, it has been removed from this dispute. The State, however, argues
that Saquic has not met the prejudice prong of his claim.


       On the other hand, Saquic argues that he has met the prejudice prong because the
jury was not told that they could consider the actions of the victim—lying in the street at
                                             6
night with a dangerously high blood alcohol content and cocaine in his system—as the
proximate cause of his death.


       Involuntary manslaughter while driving under the influence is a strict liability
crime in that no showing of criminal intent is required. State v. Collins, 36 Kan. App. 2d
367, 370, 138 P.3d 793 (2006). Contributory negligence is not a defense to involuntary
manslaughter. Nevertheless, a victim's own conduct may be so substantial a factor that it
is the proximate cause of death. See State v. Bale, 39 Kan. App. 2d 655, 658-60, 182 P.3d
1280 (2008). In some instances, a victim's contributory negligence may have intervened
between a defendant's conduct and the fatal result. In such cases, the victim's negligence
supersedes the defendant's conduct and becomes the proximate cause of the victim's
death. State v. Chastain, 265 Kan. 16, Syl. ¶ 7, 960 P.2d 756 (1998).


       We draw guidance from our Collins and Bale decisions as to whether a victim's
actions or nonactions can contribute to or be the proximate cause in the victim's death.


       In Collins, Brian M. Collins was charged with involuntary manslaughter after he
drove under the influence of alcohol and hit a motorcycle. The motorcyclist had stopped
in the middle of the road and walked away to urinate. His passenger, however, remained
sitting on the back of the motorcycle. Collins collided with the stationary motorcycle,
killing the passenger.


       At trial, Collins called an accident reconstruction expert who testified that the
accident would have occurred even if Collins had not been intoxicated. In arriving at this
conclusion, the expert witness considered the truck's braking ability; the placement of the
motorcycle in the road; its location just beyond a curve in the road; the time of the
accident; the reaction time of a normal, unimpaired driver; and the stopping distance for
the truck at 55 mph. Collins' theory of the case was the following: Because the

                                              7
motorcycle had stopped in the middle of the road, the position of the motorcycle was the
proximate cause of the accident. The trial court gave the jury a proximate cause
instruction. And the jury found Collins guilty of the lesser included offense of driving
under the influence of alcohol.


       The State argued on appeal that a proximate cause instruction was inappropriate
because involuntary manslaughter while driving under the influence is a strict liability
crime. The Collins court, however, concluded that under the facts here, the trial court did
not err when it gave the jury the proximate cause instruction. The Collins court reasoned
and held that Collins was entitled to an instruction on his theory of the case, even if the
evidence supporting his defense was slight. 36 Kan. App. 2d at 372.


       But in Bale, Rachelle Bale consumed "three or four beers" before backing up her
car and killing her son, Shawn. 39 Kan. App. 2d at 658. On appeal, Bale argued that the
court should have instructed the jury on "'whether Shawn's death occurred as a proximate
result of Ms. Bales' operation of a vehicle while under the influence of alcohol, or
whether there was an intervening cause, Shawn's act of crawling behind the car.'" 39 Kan.
App. 2d at 659-60. The Bale court held that the instruction on an intervening cause was
inappropriate because there was "no evidence whatsoever" about what the victim was
doing or how he may have contributed to causing his death. 39 Kan. App. 2d at 661. Bale
only speculated about what her son may have been doing immediately before the
accident. Also, "neither in opening statements nor in closing arguments did either party
refer to any conduct whatsoever by [Shawn] or suggest that [Shawn] was negligent in
bringing about his own death." 39 Kan. App. 2d at 661.


       En route to its ruling here, the trial court pointed out facts of the following:


      "The trial transcript reflects that Dr. Peterson testified the cause of death was Ramos'
      massive injuries which were consistent with being run over by an automobile. Dr. Peterson
                                                    8
      agreed it was possible that victim Ramos may have been passed out in the street when he
      was ran run over. However, evidence of the direct cause of Ramos' death was also
      presented to the jury. The evidence included the following: Saquic's vehicle struck
      Ramos; dragged Ramos' body 20 to 30 feet; and finally, that his massive trauma injuries,
      consistent with being struck by a vehicle, caused his death. Further evidence was
      presented that Ramos' injuries were consistent with being run over by an automobile.
      Blood from Ramos was found on the driver's side of the vehicle and underneath the
      vehicle near the tire."


       Also, the trial court noted the following: "The jury heard evidence that Ramos'
blood alcohol was within range for fatal alcohol poisoning and that he may have passed
out on the road. The jury was presented with evidence of Ramos' conduct and still
convicted Petitioner of the most severe charges for which it was instructed."


       At trial, Saquic focused on the question of whether Ramos was still alive when the
car hit him. In denying his K.S.A. 60-1507 motion, the trial court pointed out that in
Saquic's counsel's closing argument, he maintained that Ramos was already dead when
Saquic's car struck him:


       "Living people don't lie down in the street, that's not where we take naps. That's not
       where we decide to rest.
               "Now, I asked each officer whether or not they knew if Ramos was alive prior to
       being drug in the street. Each of you heard that . . . . No, they don't know if he was alive.
       They don't know if he was alive prior to being drug down the street.
               "And if you are trying to decide on manslaughter or a homicide, you need to
       know if that person was alive or not."


The trial court's instruction to the jury on involuntary manslaughter while driving under
the influence of alcohol read as follows:



                                                     9
                 "The defendant is charged with involuntary manslaughter. The Defendant pleads
       not guilty.


       "To establish this charge, each of the following claims must be proved:


                 "1. The defendant killed Jose Ramos.


                 "2. It was done in the commission of driving under the influence of alcohol.


                 "3. This act occurred on or about the 24th day of January, 2015 in Seward
                 County, Kansas.


       "The elements of driving under the influence of alcohol are listed in Instruction No. 9."


       If the jury had determined that Ramos was already dead before the collision
happened, the jury would have found Saquic not guilty of involuntary
manslaughter while driving under the influence of alcohol. Yet, we know that the
jury did the opposite and found Saquic guilty of involuntary manslaughter while
driving under the influence of alcohol. Indeed, when the trial court grounded its
conclusion that the outcome would have been the same even if the jury had been
given a causation instruction, the court stated:


       "The jury was given the opportunity to convict Saquic of the lesser included crimes of
       vehicle homicide or simply operating a vehicle under the influence of alcohol. The jury
       still found under the submission of all evidence that Petitioner caused Ramos' death by
       running over him, despite being presented with other scenarios as to the cause of Ramos'
       death."


Indeed, there is no medical evidence to rebut Dr. Peterson's opinion on Ramos' cause of
death: that the cause of death of Ramos was due to a combination of massive injuries,
which were consistent with being run over by a car.

                                                    10
       Yet, the dissent notes that Ramos could have died from alcohol poisoning based
on the testimony of Dr. Peterson. The possibility that Ramos could have died of alcohol
poisoning is not based on a solid evidentiary fact. It is based on a supposition because the
record is devoid of any testimony by Dr. Peterson that alcohol poisoning contributed to
Ramos' cause of death. A jury is not allowed to reach its verdict based on speculation or
conjecture; thus, there must be evidence on which the jury's conclusion may be logically
based. See Jewett v. Miller, 46 Kan. App. 2d 346, 353, 263 P.3d 188 (2011). The
evidence here shows that Ramos suffered his death at the hands of Saquic by running
over Ramos with a car.


       These facts here more closely align with Bale than with Collins. In Collins,
Collins presented experts to show that an unimpaired driver would have also hit the
victim. Although a defendant has no burden of proof, Collins helped his case in a way
Saquic did not. Saquic and Ramos were at the same party at the same house. Saquic
backed out of the driveway of that house, vomited on the street, and then drove south. He
hit Ramos before he arrived at the first cross street, that is, before he had gone a city
block. Saquic did not show, or even argue, that a reasonably prudent, nonintoxicated
driver would have done the same. We hesitate to include these facts for fear of appearing
to shift the burden of proof onto the defendant. Of course, neither Collins nor Saquic had
a burden to prove that he was not at fault. But Collins chose to present that theory of the
case and presented expert evidence to support it. We do not fault Saquic for failing to
produce similar evidence. We simply compare the facts in those cases to point out which
theory of defense Saquic pursued and which he did not. It is only in his K.S.A. 60-1507
motion that Saquic now argues that Ramos himself could have caused the collision which
caused his death. Saquic never argued at trial that this collision was unavoidable because
of Ramos' negligent conduct.



                                              11
       On the other hand, in Bale, Bale only speculated that her son caused the accident
by crawling under the car when there was no evidence that her son crawled under the car.
Admittedly, the speculation differs here. In this case, Saquic's assertion that Ramos was
lying face down in the road at 11 p.m. is not speculation because evidence supports that
conclusion. Instead, Saquic speculates about whether Ramos' act of lying in the street
superseded Saquic's act of driving drunk; that is, whether a reasonably prudent,
nonintoxicated driver would have still hit Ramos in the street. And this speculation only
now arises in Saquic's K.S.A. 60-1507 motion. No testimony from any witness on direct
or cross-examination suggested that Ramos' act of lying in the street would have caused
an unimpaired driver who was less than a block away to run over him. Saquic also did not
argue this possibility in opening or closing arguments.


       Because the record does not support Saquic's theory that Ramos' act of lying in the
street superseded his act of driving while intoxicated, Saquic fails to show a reasonable
probability that the outcome of trial would have been different if his counsel had
requested an instruction on proximate cause. Thus, the trial court properly denied
Saquic's K.S.A. 60-1507 motion because he failed to show that he was prejudiced by his
trial counsel's failure to request a causation instruction.


       For the preceding reasons, we affirm.


       Affirmed.


                                             ***


       GARDNER, J., dissenting: I respectfully dissent. I do not share the degree of
confidence the majority has that the instruction error did not affect the outcome.



                                              12
       As the majority states, the trial court held and the State concedes that trial
counsel's failure to request a causation instruction was deficient performance. "'Deficient
performance' means 'counsel made errors so serious that counsel was not functioning as
the 'counsel' guaranteed the defendant by the Sixth Amendment.' Strickland, 466 U.S. at
687." State v. Coones, 301 Kan. 64, 70, 339 P.3d 375 (2014).


       Had the causation instruction not been appropriate, the attorney would not have
been deficient for failing to request it. So it has already been determined that the
causation instruction Saquic seeks was both legally appropriate and factually appropriate.
See State v. McLinn, 307 Kan. 307, 317-18, 409 P.3d 1 (2018). Determining that an
instruction is factually appropriate requires the court to "determine whether there was
sufficient evidence, viewed in the light most favorable to the defendant or the requesting
party, that would have supported the instruction." State v. Plummer, 295 Kan. 156, 163,
283 P.3d 202 (2012). So we must begin with the premise that, viewing the evidence in
the light most favorable to Saquic, the evidence was sufficient for a rational fact-finder to
find in Saquic's favor. Instead, the majority concludes: "Because the record does not
support Saquic's theory that Ramos' act of lying in the street superseded his act of driving
while intoxicated, Saquic fails to show a reasonable probability that the outcome of trial
would have been different if his counsel had requested an instruction on proximate
cause." Slip op. at 12.


       Several of our cases have fleshed out what such a causation instruction should
have required of the jury.


               "In State v. Gordon, 219 Kan. 643, 653, 549 P.2d 886 (1976), we stated:


               "'While contributory negligence is no defense in a prosecution for vehicular
       homicide, it is a circumstance to be considered along with all other evidence to determine
       whether appellant's conduct was or was not the proximate cause of decedents' deaths. In

                                                  13
       some instances, a decedent's contributory negligence may have been a substantial factor
       in his death and a superseding cause thereof; it may have intervened between a
       defendant's conduct and the fatal result so as to be itself the proximate cause. [Citations
       omitted.]'


               "The same situation applies to involuntary manslaughter where an automobile is
       concerned. See State v. Betts, 214 Kan. 271, 278, 519 P.2d 655 (1974). In Betts, we held
       that contributory negligence is not a defense in a homicide case but noted that a jury
       could acquit if it found that the victim's conduct was the sole cause of the death and that
       the defendant's drinking had nothing to do with it." State v. Chastain, 265 Kan. 16, 24,
       960 P.2d 756 (1998).


       In Chastain, the trial court instructed the jury that the issue of the decedent's fault
was to be considered along with other evidence to determine whether the defendant's
conduct was the direct cause of the decedent's death.


       Similarly, in State v. Collins, 36 Kan. App. 2d 367, 372, 138 P.3d 793 (2006), a
panel of this court found that although the involuntary manslaughter statute does not
require a showing of specific criminal intent,


       "there must be evidence that the conduct of the defendant was the cause of the victim's
       death. Given the evidence, and Collins' argument, that the sole cause of the accident was
       Curtis sitting on a stationary motorcycle in the middle of the road at night with no
       warning for a reasonably prudent, nonintoxicated approaching driver, the district court
       did not err in instructing the jury on proximate cause.


               ". . . Instead of adding paragraphs 3 and 4 to the elements instruction, the trial
       court should have instructed the jury: 'The fault or lack of fault of Robyn Curtis is a
       circumstance to be considered along with all the other evidence to determine whether the
       defendant's conduct was or was not the direct cause of Robyn Curtis' death.' See
       Chastain, 265 Kan. at 25."


                                                    14
       That is the kind of instruction that the court should have given here. Instead, the
jury had no instruction about whether to ignore or to consider Ramos' conduct or how
Ramos' conduct could affect the causation analysis.


       That brings us to the controlling question of prejudice. The majority mainly relies
on four reasons for not finding prejudice. But I am not persuaded.


       First, the majority finds that Saquic only speculated that Ramos' negligent conduct
may have led to his death. True, Saquic presented no expert to make his case, but the
record does contain some facts supporting his theory of defense. The jury could have
credited testimony that Ramos was lying down in the street after 11 p.m. in January. Dr.
Peterson testified that his report showed Ramos was lying in the street when he was
struck by the car, and that it seemed he was intoxicated and was in the street "secondary"
to that. He agreed that Ramos may have been passed out on the street.


       When asked about the possibility that Ramos could have died from alcohol
poisoning, Dr. Peterson responded: "I can't definitely rule out 100 percent that he did not
die from it but it would appear to be that it was—the intoxication was concomitant with
the final event of the trauma to the chest and head."


       Other witnesses did not know whether Ramos was alive or dead before being hit
by the car.


       If Ramos were alive, lying in the street at night with no warning for a reasonably
prudent, nonintoxicated approaching driver, he was negligent and his negligence
contributed to his death. If Ramos were dead from alcohol poisoning before Saquic's car
hit him, Ramos' acts alone caused his death. "[A defendant] is entitled to an instruction on
his theory of the case even if the evidence that supports his defense is slight." Collins, 36

                                             15
Kan. App. 2d at 369, 372 (finding a defendant charged with involuntary manslaughter
while driving under the influence of alcohol was entitled to have the jury instructed on
causation).


       Second, the majority finds that the record contains no evidence whether Ramos
was standing up or lying down in the street when he was struck by the car. This fact
matters only because if Ramos was standing up, he was alive. But the record does contain
some evidence about that fact. Dr. Peterson testified that his report showed Ramos was
lying in the street when he was struck by a vehicle—officers had told him that. No
evidence shows Ramos was standing up when he was hit. Ott never stated that Ramos
was likely standing up when he was hit, but he did testify that the damage to the license
plate bracket is higher up than if the victim had been lying on the ground. But no facts
establish when that bracket was broken. Facts do show there was no blood or hair on it.
"The vehicle's license plate frame was broken on the top and bottom, but there was no
blood or hair on the license plate. Additionally, there was no damage to the vehicle's
hood, windshield, or roof." State v. Saquic, No. 116,030, 2017 WL 5616934, at *2 (Kan.
App. 2017) (unpublished opinion). It is reasonable to infer that had Ramos been standing
up when the car hit him, the car would have sustained some damage to its hood,
windshield, or roof. Based on this evidence, Ramos was lying in the street when he was
hit.


       Third, the majority finds no medical evidence rebutting Dr. Peterson's opinion that
the cause of Ramos' death was "a rapid demise secondary to these massive injuries,
predominantly situated in the left chest" consistent with being run over by a car. True, the
defendant presented no dueling expert, but Dr. Peterson also gave medical testimony
supporting Saquic's theory. He agreed:




                                            16
           • Ramos could have died from alcohol poisoning;
           • Ramos had a blood alcohol content of .333-.414;
           • Ramos' blood alcohol content was consistent with him losing consciousness
               from alcohol poisoning;
           • Ramos had a brain bleed that, although unlikely, could have been caused by
               his hitting his head on the pavement when he passed out; and
           • Ramos' drug screen was positive for cocaine.


       The parties do not dispute that Saquic's car ran over Ramos, so the fact that Ramos
sustained massive injuries consistent with being run over by a car does nothing to answer
the question whether he died because of those injuries or because of alcohol poisoning.
On that topic, what Dr. Peterson did not testify to is also significant. He did not testify:


           • Ramos was alive when Saquic's car hit him;
           • Ramos was able to stand despite his blood alcohol content; or
           • that he had determined within a reasonable degree of medical certainty
               what caused Ramos' death.


       The main problem with all three of the preceding reasons relied on by the majority
is that they weigh the facts supporting Saquic's theory of defense—that Ramos was dead
before he hit him. And doing so contradicts the established finding that a factual basis
exists for giving the causation instruction. Were it not so, the trial attorney would not
have been found deficient for failing to request the instruction. And a panel of this court
already found evidence supporting Saquic's theory, when addressing Saquic's claim on
direct appeal of insufficient evidence:


       "The jury heard evidence of both possible scenarios and found the scenario in which
       Saquic caused the death of Ramos by running over him to be more credible. It is not our

                                                 17
       place to reweigh evidence, resolve evidentiary conflicts, or make determinations
       regarding witness credibility. See Dunn, 304 Kan. at 822." Saquic, 2017 WL 5616934, at
       *5.


So the factual attacks are misplaced. We cannot reweigh the evidence.


       Lastly, the majority relies on the fact that the jury chose to convict Saquic of the
most severe crime on which it was instructed (involuntary manslaughter) even though it
could have convicted him of lesser crimes. This rationale might be persuasive had the
jury chosen not to convict Saquic of the lesser charged crimes while convicting on the
greater crime. But the jury did convict Saquic of a lesser crime:


               "The State charged Saquic with one count each of involuntary manslaughter
       while driving under the influence of alcohol or drugs, a severity level 4 person felony;
       failure to stop and remain at the scene of an accident resulting in death, a severity level 6
       person felony; driving without a driver's license, a class B unclassified misdemeanor; and
       driving under the influence of alcohol or drugs, a class B nonperson misdemeanor.
               "The jury found Saquic guilty of all four charges, but, at sentencing, the district
       court dismissed the conviction for driving under the influence of alcohol as being
       multiplicitous with Saquic's involuntary manslaughter conviction." Saquic, 2017 WL
       5616934, at *2.


Driving under the influence of alcohol is a lesser included offense of involuntary
manslaughter while driving under the influence of alcohol. See State v. Brammer, 301
Kan. 333, 345, 343 P.3d 75 (2015). That the jury found Saquic guilty as charged suggests
nothing about whether the jury would have convicted Saquic of involuntary manslaughter
had it received the instruction it should have been given.


       The jury was also instructed that if it did not agree that Saquic was guilty of
involuntary manslaughter, it should consider the lesser offense of vehicular homicide.

                                                    18
But one of the elements to establish that charge was proof "[t]hat the defendant killed
Jose Ramos by the operation of an automobile." Had the jury found Saquic guilty of
vehicular homicide, the same issue would arise—that the instructions erroneously failed
to address causation. That the jury did not find Saquic guilty of vehicular homicide does
not help determine whether the jury would have found Saquic guilty of involuntary
manslaughter if it had been properly instructed.


         In Chastain, during deliberations, the jury asked the trial court whether it should
consider the fault of each driver when interpreting the phrase "unintentionally killed" in
the court's instructions. 265 Kan. at 23. In response, the trial court informed the jury that
it should consider the issue of the decedent's fault along with other evidence to determine
whether the defendant's conduct was the direct cause of the decedent's death. The jury
convicted Chastain of the lesser included offense of driving while under the influence of
alcohol rather than involuntary manslaughter while driving under the influence of
alcohol. So giving the desired causation instruction evidently makes a difference in some
cases.


         The majority finds this case comparable to State v. Bale, 39 Kan. App. 2d 655, 182
P.3d 1280 (2008). But in Bale, the court gave the desired causation instruction:


                 "'Contributory negligence of Shawn Casey is no defense. It is a circumstance to
         be considered along with all other evidence to determine whether [Bale's] conduct was or
         was not the direct cause of Shawn Casey's death. Shawn Casey's negligence may have
         been such a substantial factor in his death as to be itself the cause.'" 39 Kan. App. 2d at
         659.


Bale also wanted a jury instruction to determine "whether Shawn's death occurred as a
proximate result of Ms. Bale's operation of a vehicle while under the influence of alcohol,
or whether there was an intervening cause, Shawn's act of crawling behind the car." 39

                                                      19
Kan. App. 2d at 659-60. The court rejected that instruction because it found "a total lack
of evidence of conduct by Casey, negligent or otherwise, which could have brought about
his own death, [so] the notion of intervening cause simply does not come into play." 39
Kan. App. 2d at 661. In contrast, we have some evidence that Ramos' conduct could have
brought about his own death.


       Given the totality of the facts, I find a reasonable probability the jury would have
reached a different result without the deficient performance, meaning a probability
sufficient to undermine my confidence in the outcome.




                                             20